861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael A. DAVIS, Sr., Plaintiff-Appellant,v.Pete HENDERSON, Defendant-Appellee.
No. 87-7678.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 24, 1988.Decided:  Oct. 7, 1988.

Michael A. Davis, Sr., appellant pro se.
Before K.K. HALL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Michael A. Davis, Sr., appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.*


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.



*
 We note that Davis's appeal would have been untimely filed except that the district court directed its clerk to dismiss Davis's suit "without entry of judgment."    Because no "separate judgment" was entered, Fed.R.Civ.P. 58, the time for filing an appeal never expired.  Although the district court should have entered a separate judgment in this case, this Court is not deprived of jurisdiction over this appeal because of this defect.   Bankers Trust Co. v. Mallis, 435 U.S. 381 (1978);  Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d 683, 690-91 (4th Cir.1978)